     Case 2:16-cv-05379-DSF-PLA Document 83 Filed 05/06/20 Page 1 of 5 Page ID #:1006
                                                                                                    JS-6

 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10     UNITED STATES OF AMERICA,                            No. 2:16-CV-5379-DSF (PLAx)
11                   Plaintiff,                             CONSENT JUDGMENT OF
12                          v.                              FORFEITURE
13     REAL PROPERTY LOCATED IN
       BEVERLY HILLS, CALIFORNIA.
14                                                          [This Consent Judgment is case-dispositive]
             Defendant.
15 _________________________________
   LAUREL BEVERLY HOLDINGS LLC,
16
   ATLANTIC PROPERTY TRUST, and
17 GUARDIAN AD LITEM FOR MINOR
   CHILDREN BENEFICIARIES,
18
19                  Claimants.
20
21            I.      INTRODUCTION
22            1.      Plaintiff United States of America (“United States” or the “government”)
23     and claimants Laurel Beverly Holdings LLC, Atlantic Property Trust, and Minor
24     Children Beneficiaries 1 through their guardian Safeya Ahmed Kulaib Al Hameli
25
26
27
              1   Pursuant to Fed. R. Civ. P. 5.2 and Local Rule 5.2-1, the Minor Children Beneficiaries are
28     identified by their initials Mo.Q., Ab.Q., Al.Q., and Ma.Q.
     Case 2:16-cv-05379-DSF-PLA Document 83 Filed 05/06/20 Page 2 of 5 Page ID #:1007




 1     (“S.A.K.A.”) (collectively, the “Qubaisi Claimants”), have made a stipulated request (the
 2     “Stipulation”) for the entry of this Consent Judgment, which disposes of this action.
 3            2.     From 2016 through 2019, the government commenced more than thirty
 4     related civil forfeiture cases in the Central District of California against a wide variety of
 5     real and personal property defendants located in the United States and abroad, including
 6     the instant action (the “Action”). On July 20, 2016, the government commenced this
 7     Action (Docket Number (“DN”) 1) alleging that the Qubaisi Claimants acquired the
 8     defendant real property through or in connection with the alleged illicit conduct of
 9     Khadem Abdulla Al Qubaisi (“Qubaisi”). The legal description of the defendant real
10     property attached to the Stipulation of the Parties is hereby incorporated by this reference
11     as though set out in its entirety. A First Amended Complaint (“FAC”) was filed on
12     August 4, 2017. (DN 52). Notice was given and published according to law. The
13     Qubaisi Claimants filed a verified claim in response to the Complaint on October 7, 2016
14     (DN 16), an answer to the Complaint on October 28, 2016 (DN 30), and a verified claim
15     in response to the FAC on October 11, 2017 (DN 59). Aside from the Qubaisi
16     Claimants, no other individual or entity has filed a claim or answer in the Action, and the
17     time for doing so has expired.
18            3.     On December 8, 2016, this Court entered an Order authorizing an
19     interlocutory sale of the defendant real property. (DN 34). In January 2017, the
20     defendant real property was sold pursuant to the interlocutory sale order, and the net sale
21     proceeds were substituted as the defendant res in this Action.
22            4.     Pursuant to the parties’ Stipulation as defined in paragraph 1 above, this
23     Consent Judgment comprehensively resolves all competing interests in this Action. 2
24     //
25     //
26
              2
27               Contemporaneously with the stipulation in this Action, the government and the Qubaisi
       Claimants filed a similar (and related) Stipulation and [Proposed] Judgment in the related action
28     entitled United States v. Real Property Located in New York, New York, CV 16-5376 DSF (PLAx) (the
       “Walker Tower Action”).
                                                       2
     Case 2:16-cv-05379-DSF-PLA Document 83 Filed 05/06/20 Page 3 of 5 Page ID #:1008




 1           II.    FINDINGS
 2           The Court, having considered the stipulation of the parties, and good cause
 3     appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
 4                                              Jurisdiction
 5           5.     For purposes of this Consent Judgment, this Court has jurisdiction over the
 6     Parties and over the subject matter of this Action. The government has given and
 7     published notice of this Action as required by law, including Supplemental Rule G for
 8     Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil
 9     Procedure, and the Local Rules of this Court; and, if taken as true, the allegations set out
10     in the FAC are sufficient to state a claim for forfeiture of the defendant real
11     property/substitute res. All potential claimants to the Defendant Assets other than the
12     Qubaisi Claimants are deemed to have admitted the allegations of the Complaint.
13           6.     This Consent Judgment does not constitute a finding of guilt, fault, liability
14     and/or any form of wrongdoing on the part of the Qubaisi Claimants. Furthermore, the
15     U.S. Attorney’s Office for the Central District of California and the United States
16     Department of Justice, Criminal Division, shall be bound by the terms of this Consent
17     Judgment and the doctrines of res judicata and collateral estoppel. The entry of this
18     Consent Judgment shall resolve all of the government’s asset forfeiture actions or
19     proceedings relating to the defendant res as they relate to the Qubaisi Claimants, arising
20     from any acts or omissions alleged in the Action, or any related action. Nothing in this
21     Consent Judgment constitutes a waiver or release by the government of criminal claims.
22     The defendant res shall be disposed of as provided herein.
23                              Disposition of Forfeited Defendant Res
24           7.     Upon entry of this Consent Judgment, all right, title, and interest of the
25     Qubaisi Claimants in the defendant res shall be forfeited to the United States, and no
26     other right, title, or interest shall exist therein, unless otherwise provided in this Order.
27
28
                                                      3
     Case 2:16-cv-05379-DSF-PLA Document 83 Filed 05/06/20 Page 4 of 5 Page ID #:1009




 1                                           Released Funds
 2           8.     As consideration for the Qubaisi Claimants’ forfeiture of the defendant
 3     assets in this Action and the Walker Tower Action, the Qubaisi Claimants shall be paid
 4     the total sum of USD $870,000.00, without interest (the “Released Funds”), as described
 5     below.
 6           9.     The Released Funds shall be drawn from a portion of the funds held in the
 7     United States Marshals Service’s Seized Asset Deposit Fund (“SADF”), representing the
 8     net sales proceeds from the sale of the defendant real property in this Action, and shall
 9     be paid to one or more account(s) as directed by Troutman Sanders LLP (“Troutman
10     Sanders”), who shall provide all information required to facilitate the payment, including
11     personal identification information required by federal law or regulation, and complete
12     all required documents. The payment of the Released Funds shall be made to Troutman
13     Sanders no later than within thirty days of the sale of the defendant real property in the
14     Walker Tower Action.
15           10.    The government agrees that it shall not now or in the future institute any
16     action against Troutman Sanders, or seek the seizure, freezing, return, forfeiture, or
17     restraint of any kind of any of the Released Funds, or any interest earned on the Released
18     Funds, for any acts or omissions relating to the Released Funds preceding the date of its
19     receipt of the Released Funds.
20                                            Other Terms
21           11.    The Claimants, and each of them, shall not contest or assist any other
22     individual or entity in contesting the forfeiture of the defendant res.
23           12.    There was reasonable cause for the institution of this action, and this
24     Judgment constitutes a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
25           13.    Should any dispute arise about the interpretation of or compliance with the
26     terms of this Consent Judgment, the Parties shall attempt in good faith to resolve any
27     such disputes. However, should the Parties be unable to resolve this dispute, the Parties
28
                                                     4
     Case 2:16-cv-05379-DSF-PLA Document 83 Filed 05/06/20 Page 5 of 5 Page ID #:1010




 1     may move this Court to resolve the dispute and to impose any remedy this Court deems
 2     necessary to enforce the terms of this Consent Judgment.
 3           14.   Each of the Parties shall bear its own fees and costs in connection with this
 4     Action in a manner consistent with the terms of this Consent Judgment.
 5
 6     DATED: May 6, 2020
 7
                                             Honorable Dale S. Fischer
 8                                           UNITED STATES DISTRICT JUDGE
 9
       PRESENTED BY:
10
       DEBORAH CONNOR
11
       Chief, MLARS
12
       NICOLA T. HANNA
13     United States Attorney
14
             /s/ Barbara Levy
15     MICHAEL R. SEW HOY
16     JOHN J. KUCERA
       Assistant United States Attorneys
17     BARBARA Y. LEVY
18     Trial Attorney, MLARS
19     Attorneys for Plaintiff
20     UNITED STATES OF AMERICA

21
22
23
24
25
26
27
28
                                                   5
